NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
RITZ CAMERA & IMAGE, LLC,
Plain.tiff-Appellee, ‘
V.
SANDISK CORPORATION,
Defendant-Appellant.
2012-1183 _
Appeal from the United States District Court for the
Northern District of Ca1if0rnia in case n0. 10-CV-2787,
Judge Saundra Brown Armstrong.
ON MOTION
ORDER
Upon consideration of the parties’ joint motion to re-
form the caption,
IT IS ORDERED THATI
The motion is granted The revised official caption is
reflected above

R1Tz CAMERA v. sAND1sK come
FEB 1 4 2[l1'Z
2
F0R THE CoURT
/sf J an H0rbaly
Date J an H0rbaly
Clerk
FIL D
U.S. COUHT 0FE\PPEALS FOH
THE FEDERAL ClRCUlT
cc: Jose_ph S. Ha1l, Esq. FEB' 1 4_2U1.Z
Dav1d W. Hansen, Esq.
319 JAN HORBALY
CLERK